internal_revenue_service number release date index number ------------------------------ ---------------------------------------------- -------------------------------------- ---------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-134414-05 date date --------------------------------------- --------------------------------------- --------------------- ------------------------- legend legend company --------------------- -------------------------------------------------- lp -------------------------------------------------- a b c -------------------------------------------------- d -------------------------------------------------- property -------------------------------------------------------------- x -------------------------------------------------- date a b c ------- ------ ---- ---- ---------------------------------------- -------------------------------------------------- ------------------------------------------------------- plr-134414-05 dear --------------------------- this letter responds to a letter dated date and subsequent correspondence requesting on behalf of company and lp a ruling that an undivided fractional interest in property is not an interest in a business_entity under ' a of the procedure and administration regulations for purposes of qualification of the undivided fractional interest as eligible replacement_property under ' a of the internal_revenue_code as requested copies of this letter are being sent to your authorized representatives facts according to the information submitted company and lp co-owners are unrelated business entities that have held title to property as tenants in common and operated property in accordance with a tenants-in-common agreement since year company and lp entered into a contract with c an affiliate of company to manage property for a market-rate fee equal to a of certain gross_receipts from property and with d another affiliate of company to negotiate and modify leases with tenants subject_to co-owners’ approval the agreement with c must be renewed annually by consent of both company and lp the agreement with d is terminable by either party at any time and market-rate lease commissions paid_by tenants are fully passed through to a broker who works closely with d but is not an employee of or related to d moreover company and lp have made only customary repairs to property have not expanded or enlarged property and have not sold any portion of property and reinvested the proceeds property is leased to approximately c lessees one of whom is x an affiliate of lp x leases approximately b of property and conducts a business that is unrelated to management and leasing of property all other lessees are unrelated to company and lp the rent payable under each lease is not dependent on the profits of any lessee the lessees are required to repair maintain and insure their premises and pay all utilities and taxes related to premises c collects rents offsets expenses and distributes the proceeds pro_rata to company and lp negotiates and modifies leases subject_to approval by company and lp company and lp through c perform only customary services as defined in revrul_75_374 1975_2_cb_261 in operating property the tenants-in-common agreement between company and lp and other agreements provide that company and lp each have a right to of all income and an obligation to pay of all expenses under the terms of the agreements each of the co-owners retains the right to approve the hiring of any manager the sale or other plr-134414-05 disposition of the property any leases of all or a portion of property the creation or modification of any blanket lien the hiring of a property manager resolving any claims lawsuits or demands of any type or nature whatsoever potentially affecting property and encumbering or pledging as collateral an interest in property if either co-owner advances funds necessary to pay expenses associated with the property the other co- owner must repay such advance within days of the date the expense obligation or liability was paid each owner has the right to sell an interest in property but if the sale would result in a change in control of property a specified buy-sell procedure must be followed a change in control is deemed to occur if any person or entity other than a or descendants as to company or b or descendants as to lp becomes the owner of securities or of membership interests in a co-owner representing of more of the combined voting power of the co-owner’s then outstanding ownership interests the buy-sell procedure is as follows the co-owner desiring to transfer or sell the initiating co-owner must give the other co-owner the responding co-owner a pre-offer notice that includes an initial due diligence disclosure including but not limited to the most recent physical inspection report of the physical condition of the property prepared by a professional building inspector not affiliated with the initiating co-owner the most recently prepared environment report on the property a current rent roll and a current profit and loss statement for its interest in the property and shall provide written notice of the initiating co-owner’s intent to sell its interest in property a pre-offer notice for a period of days the pre-offer period the parties are to negotiate in good_faith the terms of the sale or transfer and to obtain certain other inspections of the physical condition of the property if the co-owners do not reach agreement during the pre-offer period the initiating co-owner may serve a formal offering notice on responding co- owner at a stated dollar amount the purchase_price shall be the stated dollar amount less that portion corresponding to the seller’s percentage interest in property of the principal balance and accrued interest outstanding on the closing date of any loan secured_by property which is assumed by the purchaser the responding co-owner ha sec_90 days to elect to sell its interest or to purchase the offering co-owner’s interest in property for the purchase_price in the offering notice if the responding co-owner does not exercise either option within the option period then the responding co-owner is conclusively deemed to have elected to sell his interest in the property in accordance with the terms of the offering notice closing will occur days after the date of the offering notice since company and lp own a number of properties together the first time a pre-offer notice is submitted the day period for negotiating is extended to days in addition company and lp have agreed to limit to the number of properties that can be subject_to a pre-offer notice within any day period moreover certain events are stipulated to extend the time periods by a specified period plr-134414-05 the co-owners retain the right to partition the property but agree to invoke the buy-sell procedures described above prior to exercising the right moreover the co- owners agree that the property may be partitioned through arbitration property is subject_to a loan extended by an unrelated lender that is guaranteed by certain affiliates of company and lp including x if any co-owner or affiliate pays more than the co- owner’ sec_50 share of the amount due under the loan agreement pursuant to a guarantee or otherwise that co-owner has a right to be indemnified by the other co- owner for the amount in excess of a share of the expense law analysis sec_301_7701-1 provides that whether an entity is an entity separate from its owners for federal tax purposes is a matter of federal_law and does not depend on whether the entity is recognized as an entity under local law sec_301 a provides that a joint_venture or other contractual arrangement may create a separate_entity for federal tax purposes if the participants carry on a trade business financial operation or venture and divide the profits therefrom but the mere co- ownership of property that is maintained kept in repair and rented and leased does not constitute a separate_entity for federal tax purposes sec_301_7701-2 provides that a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under ' that is not properly classified as a_trust under ' or otherwise subject_to special treatment under the code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership sec_761 provides that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and that is not a corporation or a_trust or estate sec_1_761-1 of the income_tax regulations provides that the term apartnership means a partnership as determined under and in revrul_75_374 1975_2_cb_261 the service concludes that a two-person co-ownership of an apartment building that was rented to tenants did not constitute a partnership for federal tax purposes in the ruling the co-owners employed an agent to manage the apartments on their behalf the agent collected rents paid property taxes insurance premiums repair and maintenance_expenses and provided the tenants with customary services such as heat air conditioning trash removal unattended parking plr-134414-05 and maintenance of public areas the ruling concludes that the agent s activities in providing customary services to the tenants although imputed to the co-owners were not sufficiently extensive to cause the co-ownership to be characterized as a partnership in addition in revrul_79_77 1979_1_cb_448 the service concluded that the transfer of a commercial office building subject_to a net_lease to a_trust having three individuals as beneficiaries was a_trust for federal tax purposes and not a business_entity in revproc_2002_22 2002_1_cb_733 the service provided certain conditions under which it would consider a request for a ruling that an undivided fractional interest in rental real_property is not an interest in a business_entity for federal tax purposes the conditions relate to tenancy_in_common ownership of the property number of co- owners no treatment of the co-ownership as an entity co-ownership agreements voting by co-owners restrictions on alienation sharing of proceeds and liabilities upon sale of the property proportionate sharing of profits and losses proportionate sharing of debt options no business activities by the co-owners management and brokerage agreements leasing agreements loan agreements and payments to sponsors in addition the revenue_procedure sets forth a list of documents supplementary materials and general information required for a ruling company and lp’s co-ownership arrangement satisfies all of the conditions set forth in revproc_2002_22 specifically regarding voting ' dollar_figure of revproc_2002_22 provides in part that the co-owners must retain the right to approve the hiring of any manager the sale_or_other_disposition of the property any leases of a portion or all of the property or the creation or modification of a blanket lien any sale lease or re- lease of a portion or all of the property any negotiation or renegotiation of indebtedness secured_by a blanket lien the hiring of any manager or the negotiation of any management_contract or any extension or renewal of such contract must be by unanimous approval of the co-owners relating to hiring a manager ' dollar_figure of revproc_2002_22 provides in part that the co-owners may enter into management or brokerage agreements which must be renewable no less frequently than annually with an agent who may be the sponsor or a co-owner or any person related to the sponsor or a co-owner but who may not be a lessee company s co-tenancy agreement provides that any sale lease or re-lease of a portion or all the property any negotiation or renegotiation of indebtedness secured_by a blanket lien and the hiring of a manager requires the approval of both co-owners c is required to seek the approval of both co-owners for any matter outside day-to-day operational activities specifically regarding business activities ' dollar_figure of revproc_2002_22 provides that the co-owners activities must be limited to those customarily performed in plr-134414-05 connection with the maintenance and repair of rental real_property customary activities see revrul_75_374 activities will be treated as customary activities for this purpose if the activities would not prevent an amount received by an organization described in ' a from qualifying as rent under ' b a and the regulations thereunder in determining the co-owners activities all activities of the co-owners their agents and any persons related to the co-owners with respect to the property will be taken into account whether or not those activities are performed by the co-owners in their capacities as co-owners for example if the sponsor or a lessee is a co-owner then all of the activities of the sponsor or lessee or any person related to the sponsor or lessee with respect to the property will be taken into account in determining whether the co-owners activities are customary activities however activities of a co-owner or a related_person with respect to the property other than in the co-owner s capacity as a co-owner will not be taken into account if the co- owner owns an undivided_interest in the property for less than months under these facts the co-owners’ activities with respect to property conducted directly and through c and d are limited to customary activities co-owner must offer the co-ownership interest for sale to the other co-owner s the sponsor or lessee at fair_market_value determined as of the time the partition right is exercised section dollar_figure provides that while each co-owner must have the right to transfer partition and encumber the co-owner’s interest in the property without the agreement or approval of any person restrictions on the right to transfer partition or encumber interests in the property that are required by a lender and that are consistent with customary commercial lending practices are not prohibited in this situation in which there are only two interests in property the restrictions on the co-owners’ right to engage in activities that could diminish significantly the value of the other interest in property such as pledging the interest in the property as collateral or otherwise encumbering the interest without the approval of the other co-owner is consistent with the requirement that each co-owner have the right to approve an arrangement that will create a lien on the property moreover the buy-sell procedure in this situation in which the co-owners are unrelated and are dealing at arms’ length is consistent with establishing a right to acquire of property at fair_market_value section dollar_figure of revproc_2002_22 provides that the co-owners may agree that a conclusion based on the facts submitted and representations made we conclude that an undivided fractional interest in the property will not constitute an interest in a business_entity under ' a for purposes of qualification of the undivided fractional interest as eligible replacement_property under ' a except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether an plr-134414-05 undivided fractional interest in the property otherwise qualifies as eligible replacement_property under ' a for federal tax purposes pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company s authorized representative this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely s jeanne m sullivan senior technician reviewer branch passthroughs special industries enclosures copy of this letter copy for ' purposes
